12/12/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0571



                             No. DA 22-0571

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

TRISTAN MICHAEL LANGFORD,

           Defendant and Appellant.

                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 18, 2023, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               December 12 2022